EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Davidson (Reg. No. 30,251) on 3/1/2021.

IN THE CLAIMS

75.	(Amended) A cooling system suitable for cooling emission gasses from a fuel injection engine, wherein the fuel injection engine includes an exhaust manifold, a turbocharger, and a catalytic converter through which the emission gasses sequentially pass before they are released to the atmosphere, wherein the cooling system comprises:
an exhaust manifold housing for at least partially encasing the exhaust manifold, the exhaust manifold housing comprising an outer fluid chamber and an inner insulation chamber arranged intermediate the exhaust manifold and the fluid chamber, the exhaust manifold housing being configured to prevent rapid cooling of emission gasses as they pass through the exhaust manifold, while simultaneously shielding the exhaust manifold’s external surface from the atmosphere;

(i)	the turbocharger housing includes an internal housingand a housing fluid chamber which wherein and wherein the turbocharger housing further includes a fluid cooled lid including a lid fluid chamber, the fluid cooled lid being removably locatable atop the internal and external housings
(ii)	the turbocharger housing being configured to prevent rapid cooling of emission gasses as they pass through the turbocharger, while simultaneously shielding an external surface of the turbocharger 
a catalytic converter housing for at least partially encasing the catalytic converter, the catalytic converter housing comprising an outer fluid chamber and an inner insulation chamber arranged intermediate the catalytic converter and the fluid chamber, the catalytic converter housing being configured to prevent rapid cooling of emission gasses as they pass through the 
an exhaust cooler adapted for rapidly cooling emission gasses exiting the catalytic converter before they are released to the atmosphere,
the cooling system being configured such that engine emission gasses are maintained at relatively high temperatures until after they pass through the catalytic converter, and thereafter undergoes rapid cooling as they pass through the exhaust cooler.
78.	(Amended) The cooling system according to claim 75, wherein 
the exhaust manifold housing is configured fully to encase the exhaust manifold, and wherein 
the exhaust manifold comprises a series of parallel exhaust manifold discharge channels and a manifold exhaust chamber arranged in flow communication with the discharge channels; wherein 
the exhaust manifold housing is complimentarily configured independently to encase each exhaust manifold discharge channel and such that an insulation chamber 

a substantially planar lid floor, and 
a substantially planar lid roof which is disposed parallel to and spaced from the lid floor such that the lid fluid chamber is defined between the lid floor and the lid roof, wherein 
the lid floor terminates in a series of peripherally disposed lid fluid apertures extending through the lid floor and complimentarily configured to cooperate with the fluid apertures extending through the fluid bridge
87.	(Amended) The cooling system according to claim 75, wherein the catalytic converter housing is configured fully to encase the catalytic converter, and wherein 
the catalytic converter housing is a substantially cylindrical housing and includes a cylindrical internal housing, defining the insulation chamber, and terminating at one end thereof in a first end wall; and a co-axial, radially outwardly disposed cylindrical external housing, terminating at one end thereof in a second end wall which is parallel to and axially disposed from the first end wall; wherein

the catalytic converter housing includes a fluid inlet, and a fluid outlet for allowing circulation of cooling fluid through the fluid chamber; and wherein 
the catalytic converter housing includes a fluid seal which radially extends between the internal and external housings for sealing the fluid chamber; and wherein 
the catalytic converter housing includes a removable housing plate which is seated against and connectable to the fluid seal once the catalytic converter is in place, the housing plate including an outlet aperture for allowing outlet of emission gasses from the catalytic converter housing.  
90.	(Amended) The cooling system according to claim 87, wherein the insulation chamber of the catalytic converter housing is configured fully to accommodate the catalytic converter therein
93.	(Amended) The cooling system according to claim 75, wherein the exhaust cooler comprises: 
a base formation; a geometrically spaced, parallel roof formation; and a plurality of elongate cooling fins extending parallel to each other between the roof formation and the base formation, wherein
wherein
and wherein
the exhaust cooler is 
95.	(Amended) The cooling system according to claim 93, wherein 
the internal channel of each cooling fin is a gas channel for channelling hot engine emission gases, 
the internal channel having a gas inlet in the roof formation and a gas outlet in the base formation, while the external channel is a cooling fluid channel for channelling cooling fluid, 
the external channel having a cooling fluid inlet and a cooling fluid outlet; wherein

100.	(Amended) The cooling system according to claim 99, wherein the external cooling fluid channel terminates at opposite ends thereof in the roof and base formations respectively such that cooling fluid circulates through the roof formation, external channels and the base formation
103.	(Amended) The cooling system according to claim 75, wherein the exhaust cooler is linked to an engine water circulation system, which includes a water reservoir, engine radiator and a pump, wherein the engine radiator transfers heat energy from the engine cooling water to ambient air
104.	(Amended) The cooling system according to claim 95, wherein 
the exhaust cooler also includes a number of elongate, twisted channel inserts, with one channel insert being removably located within each of the gas channels, wherein


105.	(Amended) The cooling system according to claim 75, wherein 
the fuel injection engine also includes a supercharger and a supercharger housing for at least partially encasing the supercharger for shielding an external surface of the supercharger from the atmosphere, the supercharger housing comprising an outer fluid chamber and an inner insulation chamber, and wherein
the supercharger housing includes an internal housing, defining the insulation chamber; and an external housing
109.	(Amended) The cooling system according to claim 105, wherein the insulation chamber of the supercharger housing is configured fully to accommodate the supercharger therein

a substantially planar lid floor, and 
a substantially planar lid roof which is disposed parallel to and spaced from the lid floor such that the lid fluid chamber is defined between the lid floor and the lid roof; wherein 
the lid floor terminates in a series of peripherally disposed lid fluid apertures extending through the lid floor and complimentarily configured to cooperate with the fluid apertures extending through the fluid bridge, wherein

114.	(Amended) A cooling system suitable for cooling emission gasses from a fuel injection engine, wherein the fuel injection engine includes a turbocharger, the cooling system comprising wherein the turbocharger housing comprises: 
an outer fluid chamber and an inner insulation chamber; wherein the turbocharger housing includes:
an internal housing defining the insulation chamber, 
an external housing, and

the fluid cooled lid being removably locatable atop the internal and external housings
an exhaust cooler adapted for rapidly cooling emission gasses before the exhaust gasses are released to the atmosphere, wherein
the cooling system being configured such that engine emission gasses are maintained at relatively high temperatures until they pass through the exhaust cooler, when the emission gasses undergo rapid cooling.
126.	(Amended) The cooling system according to claim 114, wherein 
the lid fluid chamber is arranged in flow communication with the housing fluid chamber such that the lid fluid chamber and the housing fluid chamber together define the outer fluid chamber of the turbocharger housing; and wherein
the cooling fluid passes through the lid fluid chamber into the housing fluid chamber; and wherein 

127.	(Amended) A cooling system suitable for cooling emission gasses from a fuel injection engine, wherein the cooling system comprises:
a of the fuel injection engine, wherein 
the catalytic converter housing is a substantially cylindrical housing and includes a cylindrical internal housing, defining the insulation chamber, and terminating at one end thereof in a first end wall, and a co-axial, radially outwardly disposed cylindrical external housing, terminating at one end thereof in a second end wall which is parallel to and axially disposed from the first end wall; wherein
and wherein 
the catalytic converter housing further includes a fluid inlet and a fluid outlet for allowing circulation of cooling fluid through the fluid chamber; and wherein 

the catalytic converter housing includes a removable housing plate which is seated against and connectable to the fluid seal once the catalytic converter is in place, the housing plate including an outlet aperture for allowing outlet of emission gasses from the catalytic converter housing; and 
an exhaust cooler adapted for rapidly cooling emission gasses exiting the catalytic converter before they are released to the atmosphere, 
the cooling system being configured such that engine emission gasses are maintained at relatively high temperatures until they pass through the exhaust cooler, when the emission gasses undergo rapid cooling.
128.	(Amended) A turbocharger system suitable for use in a fuel injection engine, the turbocharger system comprising:
a turbocharger housing, and
a which is at least partially encased in the , the turbocharger housing comprising an outer fluid chamber and an inner insulation chamber; wherein the turbocharger housing includes an internal housing, defining the insulation chamber, and an external housing, wherein

the turbocharger housing further including a fluid cooled lid including a lid fluid chamber, the fluid cooled lid being removably locatable atop the internal and external housings, wherein

129.	(Amended) The turbocharger system according to claim 128, wherein 
the lid fluid chamber is arranged in flow communication with the housing fluid chamber such that the lid fluid chamber and the housing fluid chamber together define the outer fluid chamber of the turbocharger housing; and wherein

the turbocharger housing includes a fluid inlet and a fluid outlet, wherein the fluid inlet is either arranged in flow communication with the lid fluid chamber while the fluid outlet is arranged in flow communication with the housing fluid chamber, or wherein the fluid inlet is arranged in flow communication 
130. 	(Amended) A catalytic converter system suitable for use in a fuel injection enginecomprising:
a catalytic converter housing, and
a which is at least partially encased in the 
the catalytic converter housing is a substantially cylindrical housing and includes a cylindrical internal housing defining the insulation chamber and terminating at one end thereof in a first end wall; and a co-axial, radially outwardly disposed cylindrical external housing terminating at one end thereof in a second end wall which is parallel to and axially disposed from the first end wall; and wherein
and wherein 
the catalytic converter housing further includes a fluid inlet and a fluid outlet for allowing circulation of cooling fluid through the fluid chamber; and wherein 
the catalytic converter housing includes a fluid seal which radially extends between the internal and external housings for sealing the fluid chamber; and wherein 
the catalytic converter housing includes a removable housing plate which is seated against and connectable to the fluid seal once the catalytic 
131.	(Amended) An exhaust cooler suitable for use in a fuel injection engine comprising: 
a base formation; 
a geometrically spaced, parallel roof formation; 
a plurality of elongate cooling fins extending parallel to each other between the roof formation and the base formation, wherein 
each cooling fin comprises an internal gas channel having an inlet and an outlet, and an outwardly disposed external fluid channel having an inlet and an outlet, such that a chamber is defined between the internal and the external channels
the roof formation includes a primary gas inlet and a gas inlet manifold which is operatively associated with the primary gas inlet as well as with the gas inlet of each internal gas channel such that emission gas enters the exhaust cooler through the primary gas inlet and is dissipated to the internal gas channel of each cooling fin through the gas inlet manifold; and wherein the base formation includes a primary gas outlet, and a gas outlet manifold which is operatively associated with the primary gas outlet, as 
132.	(Amended) A supercharger system suitable for use in a fuel injection engine, comprising: 
a supercharger housing; and
a supercharger the wherein the supercharger housing includes: 
(i)	an outer fluid chamber and an inner insulation chamber, 
(ii)	
(iii)	which is defined between the internal housing and the external housing while the supercharger is receivable within the insulation chamber; and 
(iv)	
133.	(Amended) The [[A]] supercharger system according to claim 132, wherein 

the supercharger housing includes a fluid inlet and a fluid outlet, wherein either the fluid inlet is arranged in flow communication with the lid fluid chamber, while the fluid outlet is arranged in flow communication with the housing fluid chamber; or wherein the fluid inlet is arranged in flow communication with the housing fluid chamber, while the fluid outlet is arranged in flow communication with the lid fluid chamber.
The claims 1-74, 80, 89, 91-92, 94, 98, 101, 106, 113, 115-125 are now canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 75-79, 81-88, 90, 93, 95-97, 99-100, 102-105, 107-112, 114, 126-133 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. Applicant’s arguments and interpretations present in pages 26-28 of the Applicant Arguments/Remarks (dated 11/05/2020) were persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 1, 2021